Exhibit 10.1




Execution


SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
March 29, 2016 and, made by and among KADANT INC., a Delaware corporation (the
“Borrower”), the Foreign Subsidiary Borrowers parties hereto, the several banks
and other financial institutions or entities parties hereto (the “Lenders”),
CITIZENS BANK, N.A., as administrative agent (the “Administrative Agent”) and
CITIZENS BANK, N.A., as multicurrency administrative agent (the “Multicurrency
Administrative Agent”; together with the Administrative Agent, the “Agents”).
Background
The Borrower, the Foreign Subsidiary Borrowers, the Agents and the Lenders, RBS
Citizens, N.A., as Joint Lead Arranger and Joint Bookrunner, Wells Fargo
Securities, LLC, as Joint Lead Arranger and Joint Bookrunner and Wells Fargo
Bank, N.A., as Syndication Agent, entered into a Credit Agreement dated as of
August 3, 2012 (the “Original Credit Agreement”).
The Borrower, the Foreign Subsidiary Borrowers, the Agents and the Lenders
entered into the First Amendment to Credit Agreement and Limited Consent dated
as of November 1, 2013 (the “First Amendment”; the Original Credit Agreement as
amended by the First Amendment, the “Original Amended Credit Agreement”).
The Borrower has informed the Agents and the Lenders that a wholly-owned
subsidiary of the Borrower, Kadant International Luxembourg SCS (“Kadant Lux”)
intends to acquire all of the Capital Stock of RT Holding GmbH (the “German
Acquisition Target”) through its wholly-owned subsidiary Kadant Johnson
Deutschland GmbH (“Kadant Germany”) (such transaction, the “German
Acquisition”), which German Acquisition shall be funded, in part, with Loans to
be advanced under the Credit Agreement to Kadant Lux (such extension of credit
by the Lenders, the “German Acquisition Advance”), which Kadant Lux will loan to
Kadant Cayman Ltd. (“Kadant Cayman”), and which Kadant Cayman will loan to
Kadant Germany.
The Borrower has requested that the Agents and the Lenders (a) consent to
certain amendments to the Original Amended Credit Agreement including the
joinder of Kadant Lux and Kadant Germany as Foreign Subsidiary Borrowers, and
each as a Foreign Subsidiary Borrower (Kadant Lux and Kadant Germany,
collectively, the “Additional Foreign Subsidiary Borrowers” and each an
“Additional Foreign Subsidiary Borrower”), under the Original Amended Credit
Agreement, and (b) agree that the conditions to each extension of credit to a
Foreign Subsidiary Borrower set forth in Sections 5.2 and 5.4 of the Original
Amended Credit Agreement shall be limited as set forth herein with respect to
the German Acquisition Advance. Kadant Cayman will guarantee the obligations of
Kadant Lux and Kadant Germany.
Capitalized terms not defined herein shall have the meanings given such terms in
the Original Amended Credit Agreement. The Original Amended Credit Agreement, as
amended by this Second Amendment and as further amended, modified or
supplemented from time to time, is hereinafter referred to as the “Credit
Agreement”. This Second Amendment constitutes a Loan Document for all purposes
under the Credit Agreement and the other Loan Documents.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Foreign Subsidiary Borrowers,
the Agents and the Lenders hereby agree as follows:
1.Limited Consent. Subject to the terms and conditions herein contained and in
reliance upon the representations and warranties of the Borrower herein
contained, effective upon satisfaction of the conditions precedent contained in
Section 3 below, the Agents and the Lenders hereby agree that the conditions to
each extension of credit to a Foreign Subsidiary Borrower set forth in Sections
5.2 and 5.4 of the Credit Agreement shall be limited as set forth below with
respect to the German Acquisition Advance to the extent that the German
Acquisition is consummated in connection therewith and the Revolving Commitments
have not otherwise terminated prior to the date of the German Acquisition in
accordance with the terms of the Credit Agreement (other than a termination
resulting from a Disregarded Default) (the conditions to the German Acquisition
Advance being referred to herein as the “Limited Funding Conditions”):


(A)    The representations and warranties referenced in Section 5.2(a) of the
Credit Agreement shall be limited to (x) those representations and warranties
set forth in Sections 4.3(a), 4.3(e), 4.4, 4.5, 4.11, 4.14, 4.19 and 4.21 of the
Credit Agreement as those representations and warranties relate to Kadant Lux
and Kadant Germany, and (y) (limited to the best of Kadant Lux’s and Kadant
Germany’s knowledge) those representations and warranties made by or with
respect to the German Acquisition Target in the acquisition agreement entered
into in connection with the German Acquisition as are material to the interests
of the Lenders, but only to the extent Kadant Germany and/or Kadant Lux, as
applicable, is entitled to terminate such acquisition agreement on the basis of
such representations and warranties.
(B)    The Defaults and Events of Default referred to in Section 5.2(b) of the
Credit Agreement shall be limited to those Events of Default set forth in
Sections 8(a), 8(c) as it relates to a violation of Section 7.1 of the Credit
Agreement, 8(f), 8(i) and 8(j) of the Credit Agreement. Any Default or Event of
Default not referenced in the previous sentence is referred to herein as a
“Disregarded Default.”
The parties hereto acknowledge and agree to the following in connection with the
consent granted pursuant to this Section 1:
(i)    The Limited Funding Conditions apply solely to the German Acquisition
Advance to the extent consummated on or before May 31, 2016 and not to any other
funding under the Credit Agreement.
(ii)    The German Acquisition Advance shall also be subject to the following
conditions: (x) the German Acquisition shall constitute a “Permitted
Acquisition” under (and as defined in) the Credit Agreement except that the
occurrence of a Disregarded Default shall be disregarded for the purposes of
determining compliance with clause (c) of the definition of “Permitted
Acquisition,” and (y) on the date of the German Acquisition Advance, the
Borrower shall (I) certify that no Default or Event of Default (based on the
Borrower’s knowledge with respect to the German Acquisition Target) has occurred
or is continuing both before and after giving effect to the German Acquisition
Advance and the German Acquisition, or (II) certify that no Default or Event of
Default other than a Disregarded Default has occurred or is continuing both
before and after giving effect to the German Acquisition Advance and the German
Acquisition and provide a list of all Disregarded Defaults (based on the
Borrower’s knowledge with respect to the German Acquisition Target) that have
occurred and are continuing as of such date.




--------------------------------------------------------------------------------




(iii)    The Lenders’ agreement to fund the German Acquisition Advance subject
to the Limited Funding Conditions is not intended (and should not be construed)
as a waiver of any Disregarded Default existing at the time of such German
Acquisition Advance or of any of the Agents’ or the Lenders’ rights and remedies
with respect thereto, all of which are hereby reserved and preserved in their
entirety by the Agents and the Lenders.
The foregoing limited consent and limited waiver is limited to the German
Acquisition as set forth herein and is not a commitment or agreement to grant
any consent or waiver in the future.
2.Amendments to the Original Amended Credit Agreement. Subject to the terms and
conditions herein contained and in reliance on the representations and
warranties of the Borrower herein contained, effective upon satisfaction of the
conditions precedent contained in Section 4 below, the following amendments are
incorporated into the Original Amended Credit Agreement:


(A)    Section 1.1 of the Original Amended Credit Agreement is hereby amended to
delete the text in the definition of “Foreign Subsidiary Borrowers” and to
insert the following in lieu thereof:
“Foreign Subsidiary Borrowers”: each Foreign Subsidiary of the Borrower that
becomes a party hereto as of the date hereof or hereafter; provided that,
without the prior written consent of the Administrative Agent and each of the
Lenders, the only Foreign Subsidiaries of the Borrower permitted to become
parties hereto shall be Kadant U.K. Limited, Kadant Lamort S.A.S., Kadant
Johnson Europe B.V, Kadant Canada Corp., Kadant International Luxembourg SCS and
Kadant Johnson Deutschland GmbH.
(B)    Section 5.4(ii) of the Original Amended Credit Agreement is hereby
amended to delete the entirety of Section 5.4(ii) and to insert the following in
lieu thereof:
(ii) No Immunities, etc. The assets of such Foreign Subsidiary Borrower shall be
available without material limitation to satisfy the Foreign Subsidiary Borrower
Obligations of such Foreign Subsidiary Borrower under laws of the jurisdiction
in which such Foreign Subsidiary Borrower is organized and existing provided
that such assets of a Foreign Subsidiary Borrower may be subject to liens
permitted under Section 7.3 which such Foreign Subsidiary Borrower may grant.
3.Conditions Precedent.
The provisions of this Second Amendment shall be effective as of the date on
which all of the following conditions shall be satisfied:
(a)the Borrower and each Foreign Subsidiary Borrower shall have delivered to the
Agents a fully executed counterpart of this Second Amendment;


(b)Each Additional Foreign Subsidiary Borrower shall have delivered to the
Agents a joinder agreement in form and substance satisfactory to the Agents
along with (i) such certificates or resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each
Additional Foreign Subsidiary Borrower as the Agents may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Second Amendment, the
Credit Agreement and the other Loan Documents to which such Additional Foreign
Subsidiary Borrower is a party or is to be a party and (ii) such documents and
certifications as the Agents may reasonably require to evidence that each
Additional Foreign Subsidiary Borrower is duly organized or formed, and that
each Additional Foreign Subsidiary Borrower is validly existing, in good
standing and qualified to




--------------------------------------------------------------------------------




engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, in
each case to the extent applicable, except where the failure to be so qualified
could reasonably be expected to result in a Material Adverse Effect, and
including certified copies of the Organization Documents of each Additional
Foreign Subsidiary Borrower;


(c)Kadant Cayman shall have delivered to the Agents a fully executed Limited
Assumption Agreement and become a party to the Guarantee Agreement;


(d)Each Additional Foreign Subsidiary Borrower shall have delivered to the
Agents a fully executed letter of direction authorizing the disbursement of
funds into certain accounts in connection with the German Acquisition Advance;
and


(e)the Lenders shall have indicated their consent and agreement by executing
this Second Amendment.


4.    Miscellaneous.
(a)Ratification. The terms and provisions set forth in this Second Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Original Amended Credit Agreement and except as expressly modified and
superseded by this Second Amendment, the terms and provisions of the Original
Amended Credit Agreement and the other Loan Documents are ratified and confirmed
and shall continue in full force and effect. The Borrower, the Foreign
Subsidiary Borrowers, the Agents and the Lenders agree that the Original Amended
Credit Agreement as amended hereby and the other Loan Documents shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. For all matters arising prior to the effective date of this Second
Amendment, the Original Amended Credit Agreement (as unmodified by this Second
Amendment) shall control.


(b)Representations and Warranties. The Borrower hereby represents and warrants
to the Agents that the representations and warranties set forth in the Loan
Documents, after giving effect to this Second Amendment, are true and correct in
all material respects (or all respects to the extent already qualified by
materiality or the occurrence of a Material Adverse Effect) on and as of the
date hereof, with the same effect as though made on and as of such date except
with respect to any representations and warranties limited by their terms to a
specific date. The Borrower further represents and warrants to the Agents and
the Lenders that the execution and delivery of this Second Amendment (i) are
within the Borrower’s and each Foreign Subsidiary Borrower’s organizational
power and authority; (ii) have been duly authorized by all necessary
organizational action of the Borrower and each Foreign Subsidiary Borrower;
(iii) is not in contravention of any provision of the Borrower’s or any Foreign
Subsidiary Borrower’s organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any material indenture,
mortgage, deed of trust, lease, agreement or other material instrument to which
either the Borrower or any Foreign Subsidiary Borrower is a party or by which
Borrower, any Foreign Subsidiary Borrower or any of their property is bound. All
representations and warranties made in this Second Amendment shall survive the
execution and delivery of this Second Amendment.


(c)Expenses of the Agent. As provided in the Credit Agreement, the Borrower
agrees to pay all reasonable costs and expenses incurred by the Agents in
connection with the preparation,




--------------------------------------------------------------------------------




negotiation, and execution of this Second Amendment, including without
limitation, the reasonable costs and fees of the Agents’ legal counsel.


(d)Severability. Any provision of this Second Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Second Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.


(e)Applicable Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


(f)Successors and Assigns. This Second Amendment is binding upon and shall inure
to the benefit of the Agents, the Lenders and the Borrower, the Foreign
Subsidiary Borrowers and their respective successors and assigns.


(g)Counterparts. This Second Amendment may be executed in one or more
counterparts and on facsimile counterparts or other electronic transmission, as
permitted under the Original Amended Credit Agreement, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same agreement.


(h)Headings. The headings, captions, and arrangements used in this Second
Amendment are for convenience only and shall not affect the interpretation of
this Second Amendment.


(i)ENTIRE AGREEMENT. THIS SECOND AMENDMENT EMBODIES THE ENTIRE AGREEMENT AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND SUPERSEDES
ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


(j)Acknowledgement and Reaffirmation. Each of the Borrower, Kadant Black
Clawson, Inc., Kadant Johnson China - WX Holding Inc., Kadant International
Holdings Inc., and Kadant Johnson Inc., hereby acknowledges the consents
granted, and amendments effected, pursuant to this Second Amendment and
reaffirms its guaranty of the Borrower Obligations and the Foreign Subsidiary
Borrower Obligations (each as defined in the Guarantee) pursuant to that certain
Guarantee Agreement, dated as of August 3, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee”), among the Guarantors and
the Administrative Agent.


[Remainder of Page Intentionally Left Blank]
















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
KADANT INC., as the Borrower




By:    /s/ Daniel J. Walsh            
Name: Daniel J. Walsh
Title: Treasurer




KADANT U.K. LIMITED, as a Foreign Subsidiary Borrower




By:    /s/ Kevin Callus            
Name: Kevin Callus
Title: Managing Director




KADANT LAMORT SAS, as a Foreign Subsidiary Borrower




By:    /s/ Alain Serres            
    Name: Alain Serres
Title: President




KADANT JOHNSON EUROPE B.V., as a Foreign Subsidiary Borrower




By:    /s/ Fredrik Westerhout            
Name: Fredrik Westerhout
Title: Managing Director




KADANT CANADA CORP., as a Foreign Subsidiary Borrower




By:    /s/ Daniel J. Walsh            
Name: Daniel J. Walsh
Title: Treasurer






[Signature Page-Second Amendment to Credit Agreement]
(S-1)



--------------------------------------------------------------------------------




KADANT INTERNATIONAL LUXEMBOURG SCS, as a Foreign Subsidiary Borrower




By:    /s/ Michael J. McKenney        
Name:    Michael J. McKenney
Title: Manager    






KADANT JOHNSON DEUTSCHLAND GmbH, as a Foreign Subsidiary Borrower




By:    /s/ Eric T. Langevin            
Name:     Eric T. Langevin
Title:     Director    


    


[Signature Page-Second Amendment to Credit Agreement]
(S-2)



--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as Administrative Agent






By:    /s/ Seth Rogers            
Name: Seth Rogers
Title: Vice President








[Signature Page-Second Amendment to Credit Agreement]
(S-3)



--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as Multicurrency Administrative Agent






By:    /s/ Seth Rogers            
Name: Seth Rogers
Title: Vice President












[Signature Page-Second Amendment to Credit Agreement]
(S-4)



--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as a Lender






By:    /s/ Seth Rogers            
Name: Seth Rogers
Title: Vice President














[Signature Page-Second Amendment to Credit Agreement]
(S-5)



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Lender






By:    /s/ Jeffrey Kinney            
Name: Jeffrey Kinney
Title: Senior Vice President














[Signature Page-Second Amendment to Credit Agreement]
(S-6)



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender






By:    /s/ Ken Gorski                
Name: Ken Gorski
Title: Vice President






[Signature Page-Second Amendment to Credit Agreement]
(S-7)



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION (CANADA BRANCH), as a Lender




By:    /s/ Paul Rodgers            
Name: Paul Rodgers
Title: Vice President








[Signature Page-Second Amendment to Credit Agreement]
(S-8)



--------------------------------------------------------------------------------




HSBC France, as a French Party Lender






By:    /s/ Ludovic Lepic            
Name: Ludovic Lepic
Title:     Director




[Signature Page-Second Amendment to Credit Agreement]
(S-9)



--------------------------------------------------------------------------------




HSBC Bank USA, National Association, as a Lender






By:    /s/ Andrew Everett            
Name: Andrew Everett
Title: Assistant Vice President








    


[Signature Page-Second Amendment to Credit Agreement]
(S-10)



--------------------------------------------------------------------------------




SANTANDER BANK, N.A., as a Lender






By:    /s/ Karen Ng                
Name: Karen Ng
Title: Senior Vice President






[Signature Page-Second Amendment to Credit Agreement]
(S-11)



--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 4(j):


KADANT INC., as a Guarantor






By:
/s/ Daniel J. Walsh            

Name: Daniel J. Walsh
Title: Treasurer




KADANT BLACK CLAWSON INC., as a Subsidiary Guarantor






By:
/s/ Daniel J. Walsh            

Name: Daniel J. Walsh
Title: Treasurer, Kadant Inc.




KADANT JOHNSON CHINA - WX HOLDING INC., as a Subsidiary Guarantor






By:
/s/ Daniel J. Walsh            

Name: Daniel J. Walsh
Title: Treasurer, Kadant Inc.




KADANT INTERNATIONAL HOLDINGS INC., as a Subsidiary Guarantor






By:
/s/ Daniel J. Walsh            

Name: Daniel J. Walsh
Title: Treasurer, Kadant Inc.




KADANT JOHNSON INC., as a Subsidiary Guarantor






By:
/s/ Daniel J. Walsh            

Name: Daniel J. Walsh
Title: Treasurer, Kadant Inc.


KADANT CAYMAN LTD., as a limited Foreign Subsidiary Guarantor




By:    /s/ Jeffrey L. Powell            
Name: Jeffrey L. Powell
Title: Director
  




[Signature Page-Second Amendment to Credit Agreement]
(S-12)

